Holcomb, J.
Appeal upon conviction of the crime of violating Rem. Code, § 2440 (unlawfully living with a common prostitute). Trial was had to the court, defendant waiving a jury.
Appellant contends, (1) that the foregoing section is unconstitutional; (2) that the indictment, framed in the language of the statute, was demurrable; and (3) that the court erred in the admission of certain testimony. The first two contentions are disposed of against appellant by our decisions in State v. Colum*631bus, 74 Wash. 290, 133 Pac. 455; and State v. Schuman, 89 Wash. 9, 153 Pac. 1084, Ann. Cas. 1918A 633.
The state introduced a number of witnesses, confessedly prostitutes, who testified to the fact that appellant and the woman with whom he is charged to have committed the offense lived together in a house to which the witnesses resorted from time to time; and, further, that the witnesses themselves had sexual congress with the appellant. Appellant contends that such showing was calculated to prejudice the mind of the court against him; the state argues that such evidence is admissible as tending to show the knowledge which appellant had of the moral status of the woman with whom he was cohabiting, and as going to show a system or general design from which a criminal intent or purpose may be inferred in the commission of the particular act charged, with which we agree. State v. Schuman, supra. We are convinced that the trial court did not err in admitting testimony of the character presented in this case.
The judgment is affirmed.
Parker and Mount, JJ., concur.